UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1445


LORENA ALEJANDRA ROMAN-AGUILAR,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals


Submitted: October 27, 2017                                 Decided: November 13, 2017


Before TRAXLER, KING, and HARRIS, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per curiam opinion.


Bradley B. Banias, BARNWELL, WHALEY, PATTERSON, and HELMS, Charleston,
South Carolina, for Petitioner. Chad A. Readler, Acting Assistant Attorney General, Carl
McIntyre, Assistant Director, Kevin J. Conway, OFFICE OF IMMIGRATION
LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lorena Alejandra Roman-Aguilar, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing her appeal

from the Immigration Judge’s denial of her requests for asylum and withholding of

removal.    We have thoroughly reviewed the record, including the transcript of

Roman-Aguilar’s merits hearing and all supporting evidence. We conclude that the

record evidence does not compel a ruling contrary to any of the agency’s factual findings,

see 8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s

decision, INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).     Accordingly, we deny the

petition for review in part for the reasons stated by the Board. See In re Roman-Aguilar

(B.I.A. Mar. 10, 2017).

      Additionally, we find that Roman-Aguilar’s due process claim could have been

raised before, and remedied by, the Board, but has not been administratively exhausted.

See 8 U.S.C. § 1252(d)(1) (2012). We therefore dismiss the petition for review in part

with respect to this claim for lack of jurisdiction. See Kurfees v. INS, 275 F.3d 332, 337

(4th Cir. 2001); Farrokhi v. INS, 900 F.2d 697, 700-01 (4th Cir. 1990). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                           PETITION DENIED IN PART,
                                                             AND DISMISSED IN PART




                                            2